Sedgwick, J.,
concurring.
The defendant received this property for shipment from a point in Wisconsin to Omaha. When it arrived in Omaha, it remained at defendant’s station and yards several days, which delay in delivery caused the damage complained of.
1. The first question presented is whether the defendant had undertaken to deliver the goods to the con*660signee at its place of business in Omaha, and so was liable for damage caused by the failure of prompt delivery. It appears that similar shipments had been made to this plaintiff and had been delivered at the plaintiff’s place of business, which was done by transfer over the lines of a connecting carrier, and such shipments were delivered by the defendant to the connecting carrier for that purpose. It also appears that the charges of the connecting carrier for this transfer were paid by the consignor to the defendant. The bill of lading recited that the defendant “agrees to carry to its usual place of delivery at said destination consigned to Marsh & Marsh, destination Omaha.” The defendant having received compensation for this transfer when it accepted the goods for shipment, it follows that it undertook to cause this transfer to be made and the goods to be delivered at the place of business of the plaintiff. Under those circumstances, by the Carmack amendment, it is liable for any default of the connecting carrier.
2. The second question presented is as to the defendant’s libility for an attorney’s fee. Section 6063, Rev. St. 1913, provides: “In the event such claim, which shall have been filed as above provided within ninety days from the date of the delivery of the freight in regard to which damages are claimed, is not adjusted and paid within the time herein limited, such common carrier .shall be liable for interest thereon at 7 per cent, per annum from the date of the filing of such claim, and shall also be liable for a reasonable attorney’s fee to be fixed by the court.” The trial court fixed an attorney’s fee of $75. As this was an interstate shipment, and congress by the act of 1906 has provided the liability for loss or damage in interstate shipments, the states cannot add any liability for damage; and the question is whether this is an attempt to do so. If the attorney’s fee is an additional burden upon interstate commerce, it cannot be allowed by the state. If it is merely a provision in regard to the local costs of the litigation, which was made *661necessary by the delay of the defendant in adjusting the matter, it cannot be said to be a burden upon interstate commerce. The language of Mr. Justice Pitney in Missouri, K. & T. R. Co. v. Cade, 233 U. S. 642, which appears to be the unanimous opinion of that court, seems to justify the conclusion that under such circumstances an attorney’s fee is properly taxable as a part of the costs of the case. That opinion says: “Manifestly, the purpose is merely to require the defendant to reimburse the plaintiff for a part of his expenses not otherwise recoverable as ‘ costs of suit. ’ * * * The outlay for an attorney’s fee is a necessary consequence of the litigation, and since it must fall upon one party or the other, it is reasonable to impose it upon the party whose refusal to pay a just claim renders the litigation necessary. The allowance of ordinary costs of suit to the prevailing party rests upon the same principle.” Although interstate commerce was not involved in that case, and the court was discussing other questions, the language used is.so pertinent to the point involved here that, with some hesitation, I concur with the majority in holding that an attorney’s fee was properly taxable by the court as a part of the costs'in this case. In view of the fact that we have had various statutes in this state providing for attorney’s fees, and that such statutes have universally been construed as dealing entirely with costs that may properly be taxed, it seems reasonable that this statute should also be so construed.
The decision of the supreme court of the United States in Charleston & W. C. R. Co. v. Varnville Furniture Co., 237 U. S. 597, is not in conflict with this view. In that case, the statute of South Carolina made the liability of the last .carrier extend “to losses on other roads in other jurisdictions and increases it by a fine difficult to escape;” whereas the Carmack amendment “requires the initial carrier to issue a through bill of ladiug and makes it liable for all damage anywhere on the route.” This, the court say, “cannot be sustained as a help to the *662federal statute because it goes farther than congress has seen fit to go;” and the court refers to Boston & Maine R. Co. v. Hooker, 233 U. S. 97, and say: “It is true that in that case the inclusion of the attorney’s fee not exceeding $20 in the costs upon judgments for certain small claims was upheld, although incidentally including some claims arising out of interstate commerce. But apart from the effect being only incidental, the ground relied upon was that the statute did not ‘in anywise enlarge the responsibility of the carrier’ for loss or ‘at all affect the ground of recovery, or the measure of recovery.’ ” This seems to reaffirm the doctrine of the Boston & Maine case that the effect of taxing an attorney’s fee as part of the costs is only incidental, and does not in anywise enlarge the responsibility of the carrier for loss, or at all affect the ground of recovery, or the measure of recovery. This is in harmony with the language above quoted from Missouri, K. & T. R. Co. v. Cade, 233 U. S. 642.
I, therefore, concur in the conclusion reached by the majority upon this point.